Citation Nr: 1546598	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  06-10 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an innocently-acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including depression, anxiety, and undifferentiated somatoform disorder with associated symptoms of fatigue, hypersomnolence, memory loss, loss of concentration, and musculoskeletal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1984 to August 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in relevant part, denied a claim of entitlement to service connection for PTSD. 

The Veteran and his wife subsequently presented testimony before the Board during a June 2010 Travel board hearing; the transcript of the proceeding has been associated with the virtual (i.e., paperless or electronic) record.  

In August 2012, the Board separated the claim for PTSD from the more general claim for an acquired psychiatric disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims based on distinctly diagnosed diseases may be considered as separate and distinct claims).  The claim for PTSD was then denied.  However, the Board instead remanded the claim for service connection for an acquired psychiatric disorder, other than PTSD, for further development and consideration.

In May 2013, the Board determined that prior remand directives (from remands in November 2010 and August 2012) were not substantially complied with as there were still deficiencies in VA compensation examination opinions and rationales and, thus, again remanded the claim.  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board commits error in failing to ensure this compliance); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

Unfortunately, for reasons and bases that will be discussed, yet another remand is required.  The need for this still additional development primarily is because there still has not been the required substantial compliance with the Board's prior remand directives (namely, the medical opinion obtained is still inadequate).  So the Agency of Original Jurisdiction (AOJ) has to correct this remand deficiency.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Concerning other claims, consider that, in an intervening August 2014 rating decision the RO, in pertinent part, awarded an increased 30 percent rating for the Veteran's service-connected sinusitis retroactively effective from May 2012.  The RO confirmed and continued the 30 percent rating for his service-connected seborrheic dermatitis.  The RO additionally determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for gastroesophageal reflux disease (GERD), chronic fatigue syndrome, sleep apnea, and degenerative disc disease.  In response the Veteran filed a timely Notice of Disagreement (NOD) to initiate an appeal of these other claims.  A Statement of the Case (SOC) concerning these other claims consequently was provided in August 2015, but he has not since filed a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these other claims to the Board.  38 C.F.R. §§ 20.200, 20.302(b), etc.  Therefore, only the claim for service connection for his innocently-acquired psychiatric disorder is currently issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

In the most recent May 2013 remand, the Board noted that prior remands in November 2010 and August 2012 were to correct deficiencies in prior VA compensation examination opinions and rationales.  The Board then determined that the VA examiners who had provided the March 2011, April 2011, and March 2013 examinations, and the February 2012 addenda, had not adequately complied with the remand directives and, therefore, once again remanded the claim.  Stegall, 11 Vet. App. at 270; Barr, 21 Vet. App. at 312.

The Board also pointed out that the August 2012 remand instructions had directed the Appeals Management Center (AMC) to return the claims file to the prior VA examiner and, if unavailable, to forward the file to someone equally qualified.  The Board found it noteworthy that the March 2011 VA compensation examiner was a psychologist, as was the first clinician the claims file was given to when the original examiner was unavailable.  But when this second opinion was found inadequate, the claims file was given instead to a podiatrist who was not equally qualified to comment on mental health related issues. The Board further noted that an opinion may decline in probative value even where the statement comes from someone with medical training, if, as here, the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The Board, therefore, determined that a supplemental opinion needed to be obtained regarding the etiology of the Veteran's variously-diagnosed disorder - including as an undifferentiated somatoform disorder - supported by a discussion of the underlying rationale for the opinion expressed.  In providing this opinion, the examiner was asked to acknowledge the Veteran's claims of having experienced continuous symptoms of depression and fatigue since his discharge from service.

The VA psychologist's opinion was rendered in May 2013, but unfortunately is still not compliant with the Board's remanded directives.  Notably, the VA examiner failed to provide an opinion on whether a psychosis initially manifested to the required minimum compensable degree of at least 10-percent disabling within the first post-service year, meaning by August 1994.  Further, in rendering the opinion that undifferentiated somatoform disorder, anxiety, and depressive disorder were less likely than not incurred in or caused by the Veteran's service, the examiner failed to consider and acknowledge treatment records in the claims file, as well as the Veteran's reported fear of death and similar tragedy from accidents that he says occurred while he was in the air and his guilt over having contributed to risking the lives of others toward the end of his period of active service.  The examiner also failed to consider and acknowledge testimony from the Veteran and his wife that he has had symptoms of depression and fatigue ever since service and an April 1991 service treatment record (STR) showing the Veteran was seeking treatment for throat symptoms and tongue lesions that were possibly related to a sexually transmitted disease (STD) and the notation in the records stating he also reported he was scared.

Due to these several deficiencies, even still, another addendum opinion must be obtained.  The Board's prior May 2013 remand is incorporated by reference.

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain another addendum opinion from the psychologist who rendered the May 31, 2013, VA opinion, if available.  Otherwise the opinion must be rendered by a similarly-qualified provider.  Explanatory rationale must be provided for all opinions expressed, citing to specific evidence in the file supporting conclusions.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  Merely saying he cannot respond will not suffice.  To wit:

a) The examiner must state whether a psychosis (38 C.F.R. § 3.384), initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, meaning by August 1994.  In rendering this opinion, the examiner must address testimony from the Veteran and his wife that he has had symptoms of depression and fatigue ever since service.  

b) The examiner must indicate the likelihood (very likely, as likely as not, or unlikely) that undifferentiated somatoform disorder, anxiety, and/or depression, are related or attributable to any disease, injury or event during the Veteran's military service from October 1984 to August 1993.  In rendering this opinion, the examiner must address an April 1991 STR showing the Veteran was seeking treatment for throat symptoms and tongue lesions that were possibly related to an STD and the notation in the records stating he also reported being scared.  The examiner must as well address testimony from the Veteran and his wife that he has had symptoms of depression and fatigue ever since service.  Finally, the examiner must address treatment records in the claims file, as well as the Veteran's reported fear of death and similar tragedy from accidents that he says occurred while he was in the air and his guilt over having contributed to risking the lives of others toward the end of his period of active service.  


2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

